     2:20-cv-00208-RMG           Date Filed 01/21/20       Entry Number 1           Page 1 of 43




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 (CHARLESTON DIVISION)

BRANDI KERSEY and                         :
STARR COLLISTER, on behalf of             :
themselves and all others                 :
similarly situated,                       :
                                          :
            Plaintiffs,                   :                    Civil Action No. 2:20-cv-208-RMG
                                          :
v.                                        :
                                          :
GEORGETOWN HOSPITAL SYSTEM d/b/a :
TIDELANDS HEALTH,                         :
                                          :
            Defendant.                    :
_________________________________________ :

                                CLASS ACTION COMPLAINT

       1.      Plaintiffs BRANDI KERSEY and STARR COLLISTER, individually, and on

behalf of all others similarly situated, brings this action against Defendant, GEORGETOWN

HOSPITAL SYSTEM d/b/a TIDELANDS HEALTH (“TH” or “Defendant”) to obtain damages,

restitution, and injunctive relief for the Class, as defined below, from Defendant. Plaintiffs make

the following allegations upon information and belief, except as to their own actions, the

investigation of their counsel, and the facts that are a matter of public record.

                                 JURISDICTION AND VENUE

       2.      This Court has federal question subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the Plaintiffs assert claims that necessarily raise substantial

disputed federal issues under the Health Insurance Portability and Accountability Act of 1996

(“HIPAA”), the Federal Trade Commission Act (15 U.S.C. § 45) and the Gramm-Leach-Bliley

Act (15 U.S.C. § 6801). See, e.g., infra at ¶ 47.




                                                    1
     2:20-cv-00208-RMG          Date Filed 01/21/20       Entry Number 1        Page 2 of 43




       3.      Defendant TH has sufficient minimum contacts in South Carolina, as it is a

domestic, not-for-profit corporation organized under the laws of the State of South Carolina and

conducts the majority (if not all) of its business in the State of South Carolina, thus rendering the

exercise of personal jurisdiction by this Court proper and necessary.

       4.      Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the events and omissions giving rise to these claims occurred in this District.

                                      NATURE OF THE ACTION

       5.      This class action arises out of the recent ransomware attack at TH’s medical

facilities that disrupted operations by, among other things, blocking access to TH’s computer

systems and data, including the highly sensitive patient medical records of thousands of patients

(the “Ransomware Attack”).       As a result of the Ransomware Attack, Plaintiffs and Class

Members suffered ascertainable losses in the form of disruption of medical services, out-of-

pocket expenses and the value of their time reasonably incurred to remedy or mitigate the effects

of the attack. In addition, Plaintiffs’ and Class Members’ sensitive personal information—which

was entrusted to TH, its officials and agents—was compromised and unlawfully accessed due to

the Ransomware Attack. Information compromised in the Ransomware Attack includes names,

demographic information, date of birth, Social Security numbers, driver’s license or

identification card numbers, employment information, health insurance information, medical

information, other protected health information as defined by the HIPAA, and additional

personally identifiable information (“PII”) and protected health information (“PHI”) that

Defendant TH collected and maintained (collectively the “Private Information”).

       6.      Plaintiffs bring this class action lawsuit on behalf of those similarly situated to

address Defendant’s inadequate safeguarding of Class Members’ Private Information that they



                                                 2
     2:20-cv-00208-RMG            Date Filed 01/21/20      Entry Number 1   Page 3 of 43




collected and maintained, and for failing to provide timely and adequate notice to Plaintiffs and

other Class Members that their information had been subject to the unauthorized access of an

unknown third party and precisely what specific type of information was accessed.

       7.      Defendant maintained the Private Information in a reckless manner. In particular,

the Private Information was maintained on Defendant TH’s computer network in a condition

vulnerable to cyberattacks of the type that cause actual disruption to Plaintiffs’ and Class

Members’ medical care and treatment. As a result of the Ransomware Attack, Plaintiffs’ and

Class Members’ Private Information was seized and held hostage by computer hackers for

‘ransom,’ and ultimately disclosed to other unknown thieves. Upon information and belief, the

mechanism of the ransomware and potential for improper disclosure of Plaintiffs’ and Class

Members’ Private Information was a known risk to Defendant, and thus Defendant was on notice

that failing to take steps necessary to secure the Private Information from those risks left that

property in a dangerous condition.

       8.      In addition, TH and its employees failed to properly monitor the computer

network and systems that housed the Private Information. Had TH properly monitored its

property, it would have discovered the intrusion sooner.

       9.      Because of the Ransomware Attack, Plaintiffs and Class Members had their

medical care and treatment, as well as their daily lives disrupted. As a consequence of the

ransomware locking down the medical records of Plaintiffs and Class Members, Plaintiffs and

Class Members had to, among other things, forego medical care and treatment or had to seek

alternative care and treatment.




                                                3
      2:20-cv-00208-RMG           Date Filed 01/21/20     Entry Number 1       Page 4 of 43




        10.       What’s more, aside from having their lives disrupted, Plaintiffs’ and Class

Members’ identities are now at risk because of Defendant’s negligent conduct since the Private

Information that Defendant TH collected and maintained is now in the hands of data thieves.

        11.       Armed with the Private Information accessed in the Ransomware Attack, data

thieves can commit a variety of crimes including, e.g., opening new financial accounts in Class

Members’ names, taking out loans in Class Members’ names, using Class Members’ names to

obtain medical services, using Class Members’ health information to target other phishing and

hacking intrusions based on their individual health needs, using Class Members’ information to

obtain government benefits, filing fraudulent tax returns using Class Members’ information,

obtaining driver’s licenses in Class Members’ names but with another person’s photograph, and

giving false information to police during an arrest.

        12.       As a further result of the Ransomware Attack, Plaintiffs and Class Members have

been exposed to a heightened and imminent risk of fraud and identity theft. Plaintiffs and Class

Members must now and in the future closely monitor their financial accounts to guard against

identity theft.

        13.       Plaintiffs and Class Members may also incur out of pocket costs for, e.g.,

purchasing credit monitoring services, credit freezes, credit reports, or other protective measures

to deter and detect identity theft.

        14.       By their Complaint, Plaintiffs seek to remedy these harms on behalf of themselves

and all similarly situated individuals whose Private Information was accessed or ransomed

during the Ransomware Attack.

        15.       Plaintiffs seek remedies including, but not limited to, compensatory damages,

reimbursement of out-of-pocket costs, and injunctive relief including improvements to



                                                  4
      2:20-cv-00208-RMG         Date Filed 01/21/20      Entry Number 1        Page 5 of 43




Defendant’s data security systems, future annual audits, and adequate credit monitoring services

funded by Defendant.

         16.   Accordingly, Plaintiffs bring this action against Defendant TH seeking redress for

its unlawful conduct, and asserting claims for: (i) negligence, (ii) wrongful intrusion into private

affairs/invasion of privacy, (iii) negligence per se, (iv) breach of express contract, (v) breach of

implied contract, (vi) breach of fiduciary duty, and (vii) violation of South Carolina’s data breach

laws, S.C. Code § 1-11-490 (2008); S.C. Code § 39-1-90 (2009).

                                                PARTIES

         17.   Plaintiff Brandi Kersey is, and at all times mentioned herein was, an individual

citizen of the State of South Carolina residing in Murrells Inlet, South Carolina.

         18.   Plaintiff Starr Collister is, and at all times mentioned herein was, an individual

citizen of the State of South Carolina residing in Pawleys Island, South Carolina.

         19.   Defendant TH is a South Carolina domestic not-for-profit corporation with its

principal place of business at 4367 Riverwood Drive, Suite 230, Murrells Inlet, South Carolina

29576.

                                      DEFENDANT’S BUSINESS

         20.   Defendant TH is in the business of rendering hospital services, medical care,

treatment, health services, education, and research to the Carolinas through a network of

providers and facilities.

         21.   Defendant TH is a combined organization of four hospitals, including Tidelands

Waccamaw Community Hospital, and more than sixty outpatient locations.




                                                 5
     2:20-cv-00208-RMG          Date Filed 01/21/20       Entry Number 1        Page 6 of 43




       22.     In the ordinary course of receiving treatment and health care services from

Defendant TH, patients are required to provide Defendant with sensitive, personal and private

information such as:

       •       Name, address, phone number and email address;

       •       Date of birth;

       •       Demographic information;

       •       Social Security number;

       •       Information relating to individual medical history;

       •       Insurance information and coverage;

       •       Information concerning an individual’s doctor, nurse or other medical providers;

       •       Photo identification;

       •       Employer information, and;

       •       Other information that may be deemed necessary to provide care.

       23.     Defendant TH also gathers certain medical information about patients and creates

records of the care it provides to them.

       24.     Additionally, Defendant TH may receive private and personal information from

other individuals and/or organizations that are part of a patient’s “circle of care,” such as

referring physicians, patients’ other doctors, patient’s health plan(s), close friends, and/or family

members.

       25.     All of Defendant’s employees, staff, entities, clinics, sites, and locations may

share patient information with each other for various purposes, as disclosed in the HIPAA Notice




                                                 6
     2:20-cv-00208-RMG           Date Filed 01/21/20       Entry Number 1           Page 7 of 43




of Privacy Practices (the “Privacy Notice”).1 The effective date of the current Privacy Notice is

1-2-2003, and the last revision date was 9-20-2013.

       26.     The Privacy Notice is provided to every patient upon request and is posted on

Defendant’s website.

       27.     Because of the highly sensitive and personal nature of the information Defendant

acquires and stores with respect to its patients, TH promises to: (1) “make sure that medical

information that identifies you is kept private;” (2) “give you this notice of our legal duties and

privacy practices with respect to medical information about you;” (3) “follow the terms of the

notice that is currently in effect;” (4) “notify you of certain breaches of your personal health

information,” and; (5) only make “other uses or disclosures of medical information not covered

by this notice or the laws that apply to us . . . with your written permission.”2

                                    THE RANSOMWARE ATTACK

       28.     A ransomware attack is a type of malicious software that blocks access to a

computer system or data, usually by encrypting it, until the victim pays a fee to the attacker.3

       29.     On December 12, 2019, TH was impacted by a malware incident.

       30.     The attack brought offline portions of TH’s IT network, or caused portions of the

IT network to experience limited operability, for multiple days,

       31.     As a consequence, patients had their care and treatment disrupted, including

having to reschedule appointments and not having access to diagnostic test results and other

records.




1
  https://www.tidelandshealth.org/patients-visitors/hipaa-notice-of-privacy-practices/
2
  Id.
3
  https://www.proofpoint.com/us/threat-reference/ransomware.
                                                  7
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1           Page 8 of 43




       32.     TH Doctors and nurses were forced to use “downtime procedures,” which means

they must use paper records for patients.4

       33.     TH did not begin to bring its IT systems back online until December 19, 2019,

when it reported on its Facebook page that it was bringing IT systems back online in a

“methodical and time-intensive process.”

       34.     TH commenced an investigation, working with external cybersecurity and

forensic experts, to determine the full nature and scope of the cyber incident.

       35.     To date, TH has not publicly announced the results of its investigation, nor has it

reported the incident as a data breach, notwithstanding its obligations under HIPAA.

       36.     However, the public details released to date demonstrate that there had been

improper access to certain portions of TH’s network and computer systems, and that a computer

“ransomware” virus had encrypted (i.e., made unreadable) certain files on TH’s computer

systems.

       37.     The Ransomware Attack held hostage a critical portion of TH’s computer

systems, including patient files, medical records, and/or patient names, resulting in service

disruptions throughout the organization.

       38.     The Ransomware Attack affected all four hospitals in TH’s network.

       39.     As a consequence of the Ransomeware Attack on TH’s computer systems, certain

affected data was encrypted and locked away by the ransomware. This data included the

Protected Health Information, or PHI, of Defendant TH’s patients, including Plaintiffs and Class

Members, who entrusted Defendant with this highly sensitive and private information.




4
 https://www.wmbfnews.com/2019/12/17/malware-virus-attacks-tidelands-health-part-
computer-system-offline/
                                                 8
     2:20-cv-00208-RMG          Date Filed 01/21/20     Entry Number 1       Page 9 of 43




       40.     Plaintiffs believe their Private Information was stolen (and subsequently sold) in

the Ransomware Attack.

       41.     In the past year, ransomware variants have expanded to include data exfiltration,5

participation in distributed denial of service (DDoS) attacks, and anti-detection components. One

variant deletes files regardless of whether or not a payment was made. Another variant includes

the capability to lock cloud-based backups when systems continuously back up in real-time

(a.k.a. during persistent synchronization).6

       42.     To date, Defendant TH has not notified patients of the data security incident, and

has not reported this data breach to the Department of Health and Human Services (HHS), as

evidenced by the fact that the data breach is not listed on the HHS website’s list of data

breaches.7

       43.     Defendant had obligations created by HIPAA, contract, industry standards,

common law, and representations made to Plaintiffs and Class Members, to keep their Private

Information confidential and to protect it from unauthorized access and disclosure.

       44.     Plaintiffs and Class Members provided their Private Information to Defendant

with the reasonable expectation and mutual understanding that Defendant would comply with its

obligations to keep such information confidential and secure from unauthorized access.

       45.     Defendant’s data security obligations were particularly important given the

substantial increase in ransomware attacks and/or data breaches in the healthcare industry

preceding the date of the breach.



5
   See ,e.g., https://www.cisomag.com/pensacola-ransomware-hackers-release-2gb-data-as-a-
proof/
6
   https://www.cisecurity.org/blog/ransomware-facts-threats-and-countermeasures/
7
  https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf;jsessionid=F8A2B29F5AEE233363D58F
380D800AC6 (accessed on January 7, 2020)
                                                9
     2:20-cv-00208-RMG           Date Filed 01/21/20    Entry Number 1       Page 10 of 43




          46.   Indeed, ransomware attacks, such as the one experienced by Defendant, have

become so notorious that the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service

have issued a warning to potential targets so they are aware of, and prepared for, a potential

attack.    As one report explained, “[e]ntities like smaller municipalities and hospitals are

attractive to ransomware criminals…because they often have lesser IT defenses and a high

incentive to regain access to their data quickly.”8

          47.   Therefore, the increase in such attacks, and attendant risk of future attacks, was

widely known to the public and to anyone in Defendant’s industry, including Defendant TH.

          48.   Defendant breached its obligations to Plaintiffs and Class Members and/or was

otherwise negligent and reckless because it failed to properly maintain and safeguard the TH

computer systems and data. Defendant’s unlawful conduct includes, but is not limited to, the

following acts and/or omissions:

                a. Failing to maintain an adequate data security system to reduce the risk of data

                   breaches and cyber-attacks;

                b. Failing to adequately protect patients’ Private Information;

                c. Failing to properly monitor its own data security systems for existing

                   intrusions;

                d. Failing to ensure that its vendors with access to its computer systems and data

                   employed reasonable security procedures;




8
  https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-warn-of-
targeted-ransomware?nl_pk=3ed44a08-fcc2-4b6c-89f0-
aa0155a8bb51&utm_source=newsletter&utm_medium=email&utm_campaign=consumerprotect
ion (emphasis added).
                                                 10
2:20-cv-00208-RMG      Date Filed 01/21/20      Entry Number 1       Page 11 of 43




       e. Failing to ensure the confidentiality and integrity of electronic PHI it created,

          received, maintained, and/or transmitted, in violation of 45 C.F.R. §

          164.306(a)(1);

       f. Failing to implement technical policies and procedures for electronic

          information systems that maintain electronic PHI to allow access only to those

          persons or software programs that have been granted access rights in violation

          of 45 C.F.R. § 164.312(a)(1);

       g. Failing to implement policies and procedures to prevent, detect, contain, and

          correct security violations in violation of 45 C.F.R. § 164.308(a)(1)(i);

       h. Failing to implement procedures to review records of information system

          activity regularly, such as audit logs, access reports, and security incident

          tracking reports in violation of 45 C.F.R. § 164.308(a)(1)(ii)(D);

       i. Failing to protect against reasonably anticipated threats or hazards to the

          security or integrity of electronic PHI in violation of 45 C.F.R. §

          164.306(a)(2);

       j. Failing to protect against reasonably anticipated uses or disclosures of

          electronic PHI that are not permitted under the privacy rules regarding

          individually identifiable health information in violation of 45 C.F.R. §

          164.306(a)(3);

       k. Failing to ensure compliance with HIPAA security standard rules by its

          workforces in violation of 45 C.F.R. § 164.306(a)(4);

       l. Failing to train all members of its workforces effectively on the policies and

          procedures regarding PHI as necessary and appropriate for the members of its



                                        11
     2:20-cv-00208-RMG          Date Filed 01/21/20    Entry Number 1       Page 12 of 43




                   workforces to carry out their functions and to maintain security of PHI, in

                   violation of 45 C.F.R. § 164.530(b); and/or

               m. Failing to render the electronic PHI it maintained unusable, unreadable, or

                   indecipherable to unauthorized individuals, as it had not encrypted the

                   electronic PHI as specified in the HIPAA Security Rule by “the use of an

                   algorithmic process to transform data into a form in which there is a low

                   probability of assigning meaning without use of a confidential process or key”

                   (45 CFR 164.304 definition of encryption).


       49.     As the result of computer systems in dire need of security upgrading, inadequate

procedures for handling emails containing ransomware or other malignant computer code, and

inadequately trained employees who opened files containing the ransomware virus, Defendant

TH negligently and unlawfully failed to safeguard Plaintiffs’ and Class Members’ Private

Information.

       50.     Accordingly, as outlined below, Plaintiffs’ and Class Members’ daily lives were

severely disrupted. What’s more, they now face an increased risk of fraud and identity theft.

           RANSOMWARE ATTACKS AND DATA BREACHES CAUSE DISRUPTION
               AND PUT CONSUMERS AT AN INCREASED RISK OF
                          FRAUD AND IDENTIFY THEFT

       51.     Ransomware attacks at medical facilities such as Defendant TH’s are especially

problematic because of the disruption they cause to the medical treatment and overall daily lives

of patients affected by the attack.

       52.     For instance, loss of access to patient histories, charts, images and other

information forces providers to limit or cancel patient treatment because of the disruption of

service.
                                               12
     2:20-cv-00208-RMG         Date Filed 01/21/20       Entry Number 1       Page 13 of 43




       53.     This leads to a deterioration in the quality of overall care patients receive at

facilities affected by ransomware attacks and related data breaches.

       54.     Researchers have found that at medical facilities that experienced a data security

incident, the death rate among patients increased in the months and years after the attack.9

       55.     Researchers have further found that at medical facilities that experienced a data

security incident, the incident was associated with deterioration in patient outcomes, generally.10

       56.     Similarly, ransomware attacks and related data security incidents inconvenience

patients. Inconveniences patients encounter as a result of such incidents include, but are not

limited, to the following:

       a.      rescheduling medical treatment;

       b.      finding alternative medical care and treatment;

       c.      delaying or foregoing medical care and treatment;

       d.      undergoing medical care and treatment without medical providers having access

to a complete medical history and records; and

       e.      losing patient medical history.11

       57.     Ransomware attacks also constitute data breaches in the traditional sense. For

example, in a recent ransomware attack on the Florida city of Pensacola, and while the City was

still recovering from the ransomware attack, hackers released 2GB of data files from the total

32GB of data that they claimed was stolen prior to encrypting the City’s network with the maze




9
  See https://www.pbs.org/newshour/science/ransomware-and-other-data-breaches-linked-to-
uptick-in-fatal-heart-attacks
10
   See https://onlinelibrary.wiley.com/doi/full/10.1111/1475-6773.13203.
11
   See, e.g., https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-
sometimes-crush-hospitals/; https://healthitsecurity.com/news/data-breaches-will-cost-
healthcare-4b-in-2019-threats-outpace-tech
                                                   13
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1       Page 14 of 43




ransomware. In the statement given to a news outlet, the hackers said, “This is the fault of mass

media who writes that we don’t exfiltrate data….”12

       58.     Also, in a ransomware advisory, the Department of Health and Human Services

informed entities covered by HIPAA that “when electronic protected health information (ePHI)

is encrypted as the result of a ransomware attack, a breach has occurred because the ePHI

encrypted by the ransomware was acquired (i.e., unauthorized individuals have taken possession

or control of the information).”13

       59.     Ransomware attacks are also considered a breach under the HIPAA Rules

because there is an access of PHI not permitted under the HIPAA Privacy Rule:

       A breach under the HIPAA Rules is defined as, “...the acquisition, access, use, or
       disclosure of PHI in a manner not permitted under the [HIPAA Privacy Rule]
       which compromises the security or privacy of the PHI.” See 45 C.F.R. 164.40.14

       60.     Other security experts agree that when a ransomware attack occurs, a data breach

does as well, because such an attack represents a loss of control of the data within a network.15

       61.     Ransomware attacks are also Security Incidents under HIPAA because they

impair both the integrity (data is not interpretable) and availability (data is not accessible) of

patient health information:

       The presence of ransomware (or any malware) on a covered entity’s or business
       associate’s computer systems is a security incident under the HIPAA Security
       Rule. A security incident is defined as the attempted or successful unauthorized
       access, use, disclosure, modification, or destruction of information or interference
       with system operations in an information system. See the definition of security
       incident at 45 C.F.R. 164.304. Once the ransomware is detected, the covered



12
   https://www.cisomag.com/pensacola-ransomware-hackers-release-2gb-data-as-a-proof/.
13
   See https://www.hhs.gov/sites/default/files/RansomwareFactSheet.pdf.
14
   Id.
15
   See e.g., https://www.csoonline.com/article/3385520/how-hackers-use-ransomware-to-hide-
data-breaches-and-other-attacks.html; https://www.varonis.com/blog/is-a-ransomware-attack-a-
data-breach/; https://digitalguardian.com/blog/ransomware-infection-always-data-breach-yes.
                                                14
     2:20-cv-00208-RMG          Date Filed 01/21/20     Entry Number 1       Page 15 of 43




         entity or business associate must initiate its security incident and response and
         reporting procedures. See 45 C.F.R.164.308(a)(6).16

         62.    Data breaches represent yet another problem for patients who have already

experienced inconvenience and disruption associated with a ransomware attack.

         63.    The United States Government Accountability Office released a report in 2007

regarding data breaches (“GOA Report”) in which it noted that victims of identity theft will face

“substantial costs and time to repair the damage to their good name and credit record.”17

         64.    The FTC recommends that identity theft victims take several steps to protect their

personal and financial information after a data breach, including contacting one of the credit

bureaus to place a fraud alert (consider an extended fraud alert that lasts for 7 years if someone

steals their identity), reviewing their credit reports, contacting companies to remove fraudulent

charges from their accounts, placing a credit freeze on their credit, and correcting their credit

reports.18

         65.    Identity thieves use stolen personal information such as Social Security numbers

for a variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance

fraud.

         66.    Identity thieves can also use Social Security numbers to obtain a driver’s license

or official identification card in the victim’s name but with the thief’s picture; use the victim’s

name and Social Security number to obtain government benefits; or file a fraudulent tax return

using the victim’s information. In addition, identity thieves may obtain a job using the victim’s

Social Security number, rent a house or receive medical services in the victim’s name, and may

16
   See https://www.hhs.gov/sites/default/files/RansomwareFactSheet.pdf
17
   See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
However, the Full Extent Is Unknown,” p. 2, U.S. Government Accountability Office, June
2007, https://www.gao.gov/new.items/d07737.pdf (last visited Apr. 12, 2019) (“GAO Report”).
18
   See https://www.identitytheft.gov/Steps (last visited April 12, 2019).
                                                15
     2:20-cv-00208-RMG         Date Filed 01/21/20       Entry Number 1       Page 16 of 43




even give the victim’s personal information to police during an arrest resulting in an arrest

warrant being issued in the victim’s name. A study by Identity Theft Resource Center shows the

multitude of harms caused by fraudulent use of personal and financial information:19




         67.   What’s more, theft of Private Information is also gravely serious. PII/PHI is a

valuable property right.20 Its value is axiomatic, considering the value of Big Data in corporate

America and the consequences of cyber thefts include heavy prison sentences. Even this obvious

risk to reward analysis illustrates beyond doubt that Private Information has considerable market

value.

19
   “Credit Card and ID Theft Statistics” by Jason Steele, 10/24/2017, at:
https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-
1276.php (last visited June 20, 2019).
20
   See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich. J.L. & Tech. 11, at *3-4
(2009) (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching
a level comparable to the value of traditional financial assets.”) (citations omitted).
                                                16
     2:20-cv-00208-RMG         Date Filed 01/21/20      Entry Number 1       Page 17 of 43




       68.     Theft of PHI, in particular, is gravely serious: “A thief may use your name or

health insurance numbers to see a doctor, get prescription drugs, file claims with your insurance

provider, or get other care. If the thief’s health information is mixed with yours, your treatment,

insurance and payment records, and credit report may be affected.”21 Drug manufacturers,

medical device manufacturers, pharmacies, hospitals and other healthcare service providers often

purchase PII/PHI on the black market for the purpose of target marketing their products and

services to the physical maladies of the data breach victims themselves. Insurance companies

purchase and use wrongfully disclosed PHI to adjust their insureds’ medical insurance

premiums.

       69.     It must also be noted there may be a substantial time lag – measured in years --

between when harm occurs versus when it is discovered, and also between when Private

Information and/or financial information is stolen and when it is used. According to the U.S.

Government Accountability Office, which conducted a study regarding data breaches:

       [L]aw enforcement officials told us that in some cases, stolen data may be held
       for up to a year or more before being used to commit identity theft. Further, once
       stolen data have been sold or posted on the Web, fraudulent use of that
       information may continue for years. As a result, studies that attempt to measure
       the harm resulting from data breaches cannot necessarily rule out all future harm.

See GAO Report, at p. 29.

       70.     Private Information and financial information are such valuable commodities to

identity thieves that once the information has been compromised, criminals often trade the

information on the “cyber black-market” for years.

       71.     There is a strong probability that entire batches of stolen information have been

dumped on the black market and are yet to be dumped on the black market, meaning Plaintiffs

21
  See Federal Trade Commission, Medical Identity Theft,
http://www.consumer.ftc.gov/articles/0171-medical-identity-theft (last visited March 27, 2014).
                                                17
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1       Page 18 of 43




and Class Members are at an increased risk of fraud and identity theft for many years into the

future. Thus, Plaintiffs and Class Members must vigilantly monitor their financial and medical

accounts for many years to come.

        72.      Medical information is especially valuable to identity thieves.     According to

account monitoring company LogDog, coveted Social Security numbers were selling on the dark

web for just $1 in 2016 – the same as a Facebook account. That pales in comparison with the

asking price for medical data, which was selling for $50 and up.22

        73.      Because of its value, the medical industry has experienced disproportionally

higher numbers of data theft events than other industries. Defendant therefore knew or should

have known this and strengthened its data systems accordingly. Defendant was put on notice of

the substantial and foreseeable risk of harm from a data breach, yet it failed to properly prepare

for that risk.

                        PLAINTIFFS’ AND CLASS MEMBERS’ DAMAGES

        74.      To date, Defendant has done absolutely nothing to provide Plaintiffs and Class

Members with relief for the damages they have suffered as a result of the Ransomware Attack,

including, but not limited to, the costs and loss of time they incurred because of the disruption of

service at Defendant’s medical facilities. Nor has Defendant offered full and effective protection

(or any protection) against the likely and probable effects that will result from Plaintiffs’ and

Class Members’ Private Information being stolen in connection with the attack.

        75.      Plaintiffs and Class Members have been damaged by the compromise of their

Private Information in the Ransomware Attack.




22
  https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-sometimes-
crush-hospitals/#content.
                                                18
     2:20-cv-00208-RMG           Date Filed 01/21/20       Entry Number 1        Page 19 of 43




       76.       Plaintiff Brandi Kersey’s medical records were compromised, and her medical

care disrupted as a direct and proximate result of the Ransomware Attack. Ms. Kersey was

scheduled for a nuclear stress test at Tidelands Waccamaw Hospital, having had 2 strokes in

2019. When she arrived at the hospital, she was informed about the computer system being

hacked and because her diagnostic test order was sent through the computer system, the test was

canceled. Ms. Kersey was then told that the hospital would have to call her when things were

fixed, thereby delaying and disrupting her course of care and treatment.

       77.       Plaintiff Starr Collister’s medical records were compromised, and her medical

care disrupted as a direct and proximate result of the Ransomware Attack. Plaintiff Collister was

admitted to one of Defendant’s hospitals (Waccamaw) during the Ransomware Attack and was

repeatedly (3 times per day) given food that she could not eat as a consequence of the nurse’s

being unable to access her medical records. She had to repeatedly wait for nurses to attend to her

as they were tied up with manual paperwork, and discharge after her three-day hospital stay was

“a nightmare.”

       78.       Like Plaintiffs, as a direct and proximate result of Defendant’s conduct, Class

Members had their medical care and treatment disrupted and compromised.

       79.       As a direct and proximate result of Defendant’s conduct, Plaintiffs and Class

Members have been placed at an imminent, immediate, and continuing increased risk of harm

from fraud and identity theft.

       80.       Plaintiffs and Class Members face substantial risk of out-of-pocket fraud losses

such as loans opened in their names, medical services billed in their names, tax return fraud,

utility bills opened in their names, credit card fraud, and similar identity theft.




                                                  19
     2:20-cv-00208-RMG         Date Filed 01/21/20      Entry Number 1       Page 20 of 43




       81.     Plaintiffs and Class Members face substantial risk of being targeted for future

phishing, data intrusion, and other illegal schemes based on their Private Information as potential

fraudsters could use that information to more effectively target such schemes to Plaintiffs and

Class Members.

       82.     Plaintiffs and Class Members may also incur out-of-pocket costs for protective

measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

directly or indirectly related to the Ransomware Attack.

       83.     Plaintiffs and Class Members also suffered a loss of value of their Private

Information when it was acquired by cyber thieves in the Ransomware Attack. Numerous courts

have recognized the propriety of loss of value damages in related cases.

       84.     Class Members were also damaged via benefit-of-the-bargain damages. Such

Class Members overpaid for a service that was intended to be accompanied by adequate data

security but was not. Part of the price Plaintiffs and Class Members paid to Defendant was

intended to be used by Defendant to fund adequate security of Defendant TH’s computer

property and Plaintiffs’ and Class Members’ Private Information. Thus, Plaintiffs and the Class

Members did not get what they paid for.

       85.     Plaintiffs and Class Members have spent, and will continue to spend, significant

amounts of time to monitor their financial and medical accounts and records for misuse.

       86.     Plaintiffs and Class Members have suffered or will suffer actual injury as a direct

result of the Ransomware Attack. In addition to the loss of use of and access to their medical

records and costs associated with the inability to access their medical records (including actual

disruption of medical care and treatment), many victims suffered ascertainable losses in the form




                                                20
    2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1          Page 21 of 43




of out-of-pocket expenses and the value of their time reasonably incurred to remedy or mitigate

the effects of the Ransomware Attack relating to:

       a.      Finding alternative medical care and treatment;

       b.      Delaying or foregoing medical care and treatment;

       c.      Undergoing medical care and treatment without medical providers having access

to a complete medical history and records;

       d.      Having to retrace or recreate their medical history;

       e.      Finding fraudulent charges;

       f.      Canceling and reissuing credit and debit cards;

       g.      Purchasing credit monitoring and identity theft prevention;

       h.      Addressing their inability to withdraw funds linked to compromised accounts;

       i.      Taking trips to banks and waiting in line to obtain funds held in limited accounts;

       j.      Placing “freezes” and “alerts” with credit reporting agencies;

       k.      Spending time on the phone with or at a financial institution to dispute fraudulent

charges;

       l.      Contacting financial institutions and closing or modifying financial accounts;

       m.      Resetting automatic billing and payment instructions from compromised credit

and debit cards to new ones;

       n.      Paying late fees and declined payment fees imposed as a result of failed automatic

payments that were tied to compromised cards that had to be cancelled; and

       o.      Closely reviewing and monitoring bank accounts and credit reports for

unauthorized activity for years to come.




                                                21
     2:20-cv-00208-RMG           Date Filed 01/21/20    Entry Number 1        Page 22 of 43




       87.     Moreover, Plaintiffs and Class Members have an interest in ensuring that their

Private Information, which is believed to remain in the possession of Defendant, is protected

from further breaches by the implementation of security measures and safeguards, including but

not limited to, making sure that the storage of data or documents containing personal and

financial information is not accessible online and that access to such data is password-protected.

       88.     Further, as a result of Defendant’s conduct, Plaintiffs and Class Members are

forced to live with the anxiety that their Private Information—which contains the most intimate

details about a person’s life, including what ailments they suffer, whether physical or mental—

may be disclosed to the entire world, thereby subjecting them to embarrassment and depriving

them of any right to privacy whatsoever.

       89.     As a direct and proximate result of Defendant’s actions and inactions, Plaintiffs

and Class Members have suffered anxiety, emotional distress, and loss of privacy, and are at an

increased risk of future harm.

                                   CLASS ACTION ALLEGATIONS

       90.     Plaintiffs bring this action on behalf of themselves and on behalf of all other

persons similarly situated (“the Class”).

       91.     Plaintiffs propose the following Class definition, subject to amendment as

appropriate:

       All persons who utilized Defendant TH’s services and whose Private Information
       was maintained on Defendant TH’s system that was compromised in the malware
       attack that occurred or was discovered on December 12, 2019.

       Excluded from the Class are Defendant’s officers, directors, and employees; any entity in

which Defendant has a controlling interest; and the affiliates, legal representatives, attorneys,




                                                22
     2:20-cv-00208-RMG         Date Filed 01/21/20       Entry Number 1       Page 23 of 43




successors, heirs, and assigns of Defendant. Excluded also from the Class are members of the

judiciary to whom this case is assigned, their families and members of their staff.

       92.     Numerosity. The members of the Class are so numerous that joinder of all of

them is impracticable. While the exact number of Class Members is unknown to Plaintiffs at this

time, based on information and belief, the Class consists of thousands of patients of Defendant

TH whose data was compromised in the Ransomware attack.

       93.     Commonality. There are questions of law and fact common to the Class, which

predominate over any questions affecting only individual Class Members. These common

questions of law and fact include, without limitation:

       a.      Whether Defendant unlawfully used, maintained, lost, or disclosed

Plaintiffs’ and Class Members’ Private Information;

       b.      Whether Defendant failed to implement and maintain reasonable security

procedures and practices appropriate to the nature and scope of the information

compromised in the Ransomware Attack;

       c.      Whether Defendant’s data security systems prior to and during the

Ransomware Attack complied with applicable data security laws and regulations

including, e.g., HIPAA;

       d.      Whether Defendant’s data security systems prior to and during the

Ransomware Attack were consistent with industry standards;

       e.      Whether Defendant owed a duty to Class Members to safeguard their

Private Information;

       f.      Whether Defendant breached its duty to Class Members to safeguard their

Private Information;



                                                23
     2:20-cv-00208-RMG          Date Filed 01/21/20     Entry Number 1        Page 24 of 43




       g.      Whether computer hackers obtained Class Members’ Private Information

in the Ransomware attack;

       h.      Whether Defendant knew or should have known that its data security

systems and monitoring processes were deficient;

       i.      Whether Plaintiffs and Class Members suffered legally cognizable

damages as a result of Defendant’s misconduct;

       j.      Whether Defendant owed a duty to provide Plaintiffs and Class Members

with notice of this data breach, and whether Defendant breached that duty;

       k.      Whether Defendant’s conduct was negligent;

       l.      Whether Defendant’s conduct was per se negligent;

       m.      Whether Defendant’s acts, inactions, and practices complained of herein

amount to acts of wrongful intrusion into private affairs/invasion of privacy, and;

       n.      Whether Plaintiffs and Class Members are entitled to damages, treble

damages, civil penalties, punitive damages, and/or injunctive relief.

       94.     Typicality. Plaintiffs’ claims are typical of those of other Class Members because

Plaintiffs’ information, like that of every other Class member, was compromised in the

Ransomware Attack.

       95.     Adequacy of Representation. Plaintiffs will fairly and adequately represent and

protect the interests of the members of the Class.        Plaintiffs’ Counsel are competent and

experienced in litigating class actions.

       96.     Predominance. Defendant has engaged in a common course of conduct toward

Plaintiffs and Class Members, in that all the Plaintiffs’ and Class Members’ data was stored on

the same computer systems and unlawfully accessed in the same way. The common issues



                                                24
     2:20-cv-00208-RMG             Date Filed 01/21/20    Entry Number 1        Page 25 of 43




arising from Defendant’s conduct affecting Class Members set out above predominate over any

individualized issues. Adjudication of these common issues in a single action has important and

desirable advantages of judicial economy.

        97.     Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Absent a class action, most Class

Members would likely find that the cost of litigating their individual claim is prohibitively high

and would therefore have no effective remedy. The prosecution of separate actions by individual

Class Members would create a risk of inconsistent or varying adjudications with respect to

individual Class Members, which would establish incompatible standards of conduct for

Defendant. In contrast, the conduct of this action as a class action presents far fewer management

difficulties, conserves judicial resources and the parties’ resources, and protects the rights of

each class member.

        98.     Defendant has acted on grounds that apply generally to the Class as a whole, so

that class certification, injunctive relief, and corresponding declaratory relief are appropriate on a

class-wide basis.

                                     FOR A FIRST CAUSE OF ACTION
                                                NEGLIGENCE
                                (On Behalf of Plaintiffs and All Class Members)

        99.     Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 98 above,

as if fully set forth herein.

        100.    Defendant required Plaintiffs and Class Members to submit non-public personal

information in order to obtain medical services.




                                                  25
     2:20-cv-00208-RMG         Date Filed 01/21/20      Entry Number 1       Page 26 of 43




       101.    By collecting and storing this data in its computer property, and sharing it and

using it for commercial gain, Defendant had a duty of care to use reasonable means to secure and

safeguard its computer property—and Plaintiffs’ and Class Members’ Private Information held

within it—to prevent disclosure of the information, and to safeguard the information from theft.

Defendant’s duty included a responsibility to implement processes by which it could detect a

breach of its security systems in a reasonably expeditious period of time and to give prompt

notice to those affected in the case of a data breach and/or ransomware attack.

       102.    Defendant owed a duty of care to Plaintiffs and Class Members to provide data

security consistent with industry standards and other requirements discussed herein, and to

ensure that its systems and networks, and the personnel responsible for them, adequately

protected the Private Information.

       103.    Defendant’s duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Defendant and its client patients, which is

recognized by laws and regulations including but not limited to HIPAA, as well as common law.

Defendant was in a position to ensure that its systems were sufficient to protect against the

foreseeable risk of harm to Class Members from a ransomware attack and/or data breach.

       104.    Defendant’s duty to use reasonable security measures under HIPAA required

Defendant to “reasonably protect” confidential data from “any intentional or unintentional use or

disclosure” and to “have in place appropriate administrative, technical, and physical safeguards

to protect the privacy of protected health information.” 45 C.F.R. § 164.530(c)(1). Some or all

of the medical information at issue in this case constitutes “protected health information” within

the meaning of HIPAA.




                                                26
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1        Page 27 of 43




       105.    In addition, Defendant had a duty to employ reasonable security measures under

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the

unfair practice of failing to use reasonable measures to protect confidential data.

       106.    Defendant’s duty to use reasonable care in protecting confidential data arose not

only as a result of the statutes and regulations described above, but also because Defendant is

bound by industry standards to protect confidential Private Information.

       107.    Defendant breached its duties, and thus was negligent, by failing to use reasonable

measures to protect Class Members’ Private Information. The specific negligent acts and

omissions committed by Defendant include, but are not limited to, the following:

       a.      Failing to adopt, implement, and maintain adequate security measures to

               safeguard Class Members’ Private Information;

       b.      Failing to adequately monitor the security of their networks and systems;

       c.      Failure to periodically ensure that their email system had plans in place to

               maintain reasonable data security safeguards;

       d.      Allowing unauthorized access to Class Members’ Private Information;

       e.      Failing to detect in a timely manner that Class Members’ Private Information had

               been compromised; and

       f.      Failing to timely notify Class Members about the Ransomware Attack so that they

               could take appropriate steps to mitigate the potential for identity theft and other

               damages.

       108.    It was foreseeable that Defendant’s failure to use reasonable measures to protect

Class Members’ Private Information would result in injury to Class Members. Further, the



                                                 27
     2:20-cv-00208-RMG           Date Filed 01/21/20    Entry Number 1       Page 28 of 43




breach of security was reasonably foreseeable given the known high frequency of ransomware

attacks and data breaches in the medical industry.

        109.    It was therefore foreseeable that the failure to adequately safeguard Class

Members’ Private Information would result in one or more types of injuries to Class Members.

        110.    Plaintiffs and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Ransomware Attack.

        111.    Plaintiffs and Class Members are also entitled to injunctive relief requiring

Defendant to, e.g., (i) strengthen its data security systems and monitoring procedures; (ii) submit

to future annual audits of those systems and monitoring procedures; and (iii) immediately

provide adequate credit monitoring to all Class Members.

                      FOR A SECOND CAUSE OF ACTION
        WRONGFUL INTRUSION INTO PRIVATE AFFAIRS/INVASION OF PRIVACY
                   (On Behalf of Plaintiffs and All Class Members)

        112.    Plaintiffs repeat and re-allege each and every allegation contained in Paragraphs 1

through 98, as if fully set forth herein.

        113.    The State of South Carolina recognizes the tort of wrongful intrusion, and the

South Carolina Supreme Court has indicated that it consists of a “wrongful intrusion into one‘s

private activities, in such manner as to outrage or cause mental suffering, shame, or humiliation

to a person of ordinary sensibilities.” O‘Shea v. Lesser, 416 S.E.2d 629, 633 (S.C. 1992)

(quoting Meetze v. The Associated Press, 95 S.E.2d 606 (S.C. 1956)).

        114.    Plaintiffs and Class Members had a reasonable expectation of privacy, and

freedom from exposure, in the Private Information Defendant mishandled.

        115.    Defendant’s conduct as alleged above intruded upon Plaintiffs’ and Class

Members’ private aspects under common law.



                                                28
     2:20-cv-00208-RMG            Date Filed 01/21/20   Entry Number 1       Page 29 of 43




       116.    Defendant’s intrusion was substantial and unreasonable enough to be legally

cognizable, in that the reasonable expectation of persons of normal and ordinary sensibilities,

including Plaintiffs, is that their Private Information disclosed to the providers of their medical

care will be securely and confidentially kept.

       117.    By intentionally failing to keep Plaintiffs’ and Class Members’ Private

Information safe, and by intentionally misusing and/or disclosing said information to

unauthorized parties for unauthorized use, Defendant intentionally invaded Plaintiffs’ and Class

Members’ privacy by:

       a.      Intentionally and substantially intruding into Plaintiffs’ and Class Members’

               private affairs in a manner that identifies Plaintiffs and Class Members and that

               would be highly offensive and objectionable to an ordinary person; and

       b.      Intentionally publicizing private facts about Plaintiffs and Class Members, which

               is highly offensive and objectionable to an ordinary person; and

       c.      Intentionally causing anguish or suffering to Plaintiffs and Class Members.

       118.    Defendant knew that an ordinary person in Plaintiffs’ or a Class member’s

position would consider Defendant’s intentional actions highly offensive and objectionable.

       119.    Defendant invaded Plaintiffs’ and Class Members’ right to privacy and intruded

into Plaintiffs’ and Class Members’ private affairs by intentionally misusing and/or disclosing

their Private Information without their informed, voluntary, affirmative, and clear consent.

       120.    Defendant intentionally concealed from Plaintiffs and Class Members an incident

that misused and/or disclosed their Private information without their informed, voluntary,

affirmative, and clear consent.




                                                 29
     2:20-cv-00208-RMG             Date Filed 01/21/20    Entry Number 1     Page 30 of 43




        121.    As a proximate result of such intentional misuse and disclosures, Plaintiffs’ and

Class Members’ reasonable expectations of privacy in their Private Information was unduly

frustrated and thwarted. Defendant’s conduct amounted to a substantial and serious invasion of

Plaintiffs’ and Class Members’ protected privacy interests causing anguish and suffering such

that an ordinary person would consider Defendant’s intentional actions or inaction highly

offensive and objectionable.

        122.    In failing to protect Plaintiffs’ and Class Members’ Private Information, and in

intentionally misusing and/or disclosing their Private Information, Defendant acted with

intentional malice and oppression and in conscious disregard of Plaintiffs’ and Class Members’

rights to have such information kept confidential and private. Plaintiffs, therefore, seek an award

of damages on behalf of themselves and the Class.

                                    FOR A THIRD CAUSE OF ACTION
                                    BREACH OF EXPRESS CONTRACT
                                (On Behalf of Plaintiffs and All Class Members)

        123.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 98 above,

as if fully set forth herein.

        124.    Plaintiffs and members of the Class allege that they entered into valid and

enforceable express contracts, or were third-party beneficiaries of valid and enforceable express

contracts, with Defendant.

        125.    The valid and enforceable express contracts that Plaintiffs and Class Members

entered into with Defendant include Defendant’s promise to protect nonpublic personal

information given to Defendant or that Defendant gathers on its own from disclosure.

        126.      Under these express contracts, Defendant and/or its affiliated healthcare

providers, promised and were obligated to: (a) provide healthcare to Plaintiffs and Class



                                                  30
       2:20-cv-00208-RMG         Date Filed 01/21/20      Entry Number 1       Page 31 of 43




Members; and (b) protect Plaintiffs’ and the Class Members’ PII/PHI: (i) provided to obtain such

healthcare; and/or (ii) created as a result of providing such healthcare. In exchange, Plaintiffs

and members of the Class agreed to pay money for these services.

          127.   Both the provision of healthcare and the protection of Plaintiffs’ and Class

Members’ PII/PHI were material aspects of these contracts.

          128.   At all relevant times, Defendant expressly represented in its HIPAA Notice of

Privacy Practices that it is required by law to: 1) “make sure that medical information that

identifies you is kept private;” (2) “give you this notice of our legal duties and privacy practices

with respect to medical information about you;” (3) “follow the terms of the notice that is

currently in effect;” (4) “notify you of certain breaches of your personal health information,”

and; (5) only make “other uses or disclosures of medical information not covered by this notice

or the laws that apply to us . . . with your written permission.”23

          129.   Defendant’s express representations, including, but not limited to, express

representations found in its HIPAA Notice of Privacy Practices, formed an express contract

requiring Defendant to implement data security adequate to safeguard and protect the privacy of

Plaintiffs’ and Class Members’ PII/PHI.

          130.   Consumers of healthcare value their privacy, the privacy of their dependents, and

the ability to keep their PII/PHI associated with obtaining healthcare private. To customers such

as Plaintiffs and Class Members, healthcare that does not adhere to industry standard data

security protocols to protect PII/PHI is fundamentally less useful and less valuable than

healthcare that adheres to industry-standard data security. Plaintiffs and Class Members would

not have entered into these contracts with Defendant and/or its affiliated healthcare providers as

23
     https://www.tidelandshealth.org/patients-visitors/hipaa-notice-of-privacy-practices/


                                                  31
     2:20-cv-00208-RMG         Date Filed 01/21/20         Entry Number 1    Page 32 of 43




a direct or third-party beneficiary without an understanding that their PII/PHI would be

safeguarded and protected.

       131.    A meeting of the minds occurred, as Plaintiffs and members of the Class provided

their PII/PHI to Defendant and/or its affiliated healthcare providers, and paid for the provided

healthcare in exchange for, amongst other things, protection of their PII/PHI.

       132.    Plaintiffs and Class Members performed their obligations under the contract,

including when they paid for their health care services.

       133.    Defendant materially breached its contractual obligation to protect the nonpublic

personal information Defendant gathered when the information was accessed or exfiltrated by

unauthorized personnel as part of the Ransomware Attack.

       134.    Defendant materially breached the terms of these express contracts, including, but

not limited to, the terms stated in the relevant Notice of Privacy Practices. Defendant did not

“maintain the privacy” of Plaintiffs’ and Class Members’ PII/PHI as evidenced by their

notifications of the Ransomware Attack to Plaintiffs and Class Members. Specifically, Defendant

did not comply with industry standards, or otherwise protect Plaintiffs’ and the Class Members’

PII/PHI, as set forth above.

       135.    The Ransomware Attack/Data Breach was a reasonably foreseeable consequence

of Defendant’s actions in breach of these contracts.

       136.    As a result of Defendant’s failure to fulfill the data security protections promised

in these contracts, Plaintiffs and Class Members did not receive the full benefit of the bargain,

and instead received healthcare and other services that were of a diminished value to that

described in the contracts. Plaintiffs and Class Members therefore were damaged in an amount




                                                32
     2:20-cv-00208-RMG             Date Filed 01/21/20    Entry Number 1       Page 33 of 43




at least equal to the difference in the value of the healthcare with data security protection they

paid for and the healthcare they received.

        137.    Had Defendant disclosed that its security was inadequate or that it did not adhere

to industry-standard security measures, the Plaintiffs, the Class Members, or any reasonable

person would not have accepted or purchased healthcare from Defendant and/or their affiliated

healthcare providers.

        138.    As a direct and proximate result of the data security incident, Plaintiffs and Class

Members have been harmed and have suffered, and will continue to suffer, actual damages and

injuries, including without limitation the release, disclosure, and publication of their PII/PHI, the

loss of control of their PII/PHI, the imminent risk of suffering additional damages in the future,

disruption of their medical care and treatment, out-of-pocket expenses, and the loss of the benefit

of the bargain they had struck with Defendant.

        139.    Plaintiffs and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Ransomware Attack.

                                   FOR A FOURTH CAUSE OF ACTION
                                    BREACH OF IMPLIED CONTRACT
                                (On Behalf of Plaintiffs and All Class Members)

        140.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 98 above,

as if fully set forth herein.

        141.    When Plaintiffs and Class Members provided their Private Information to

Defendant TH in exchange for Defendant’s services, they entered into implied contracts with

Defendant pursuant to which Defendant agreed to reasonably protect such information.




                                                  33
    2:20-cv-00208-RMG          Date Filed 01/21/20     Entry Number 1        Page 34 of 43




       142.    Defendant solicited and invited Class Members to provide their Private

Information as part of Defendant’s regular business practices. Plaintiffs and Class Members

accepted Defendant’s offers and provided their Private Information to Defendant.

       143.    In entering into such implied contracts, Plaintiffs and Class Members reasonably

believed and expected that Defendant’s data security practices complied with relevant laws and

regulations, including HIPAA, and were consistent with industry standards.

       144.    Class Members accepted healthcare from, and paid money to Defendant

reasonably believed and expected that Defendant would use part of those funds to maintain

adequate data security. Defendant failed to do so.

       145.    Plaintiffs and Class Members would not have entrusted their Private Information

to Defendant in the absence of the implied contract between them and Defendant to keep their

information reasonably secure. Plaintiffs and Class Members would not have entrusted their

Private Information to Defendant in the absence of their implied promise to monitor its computer

systems and networks to ensure that it adopted reasonable data security measures.

       146.    Plaintiffs and Class Members fully and adequately performed their obligations

under the implied contracts with Defendant.

       147.    Defendant breached their implied contracts with Class Members by failing to

safeguard and protect their Private Information.

       148.    As a direct and proximate result of Defendant’s breaches of the implied contracts,

Class Members sustained damages as alleged herein.

       149.    Plaintiffs and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Ransomware Attack.




                                               34
     2:20-cv-00208-RMG             Date Filed 01/21/20    Entry Number 1     Page 35 of 43




        150.    Plaintiffs and Class Members are also entitled to injunctive relief requiring

Defendant to, e.g., (i) strengthen their data security systems and monitoring procedures; (ii)

submit to future annual audits of those systems and monitoring procedures; and (iii) immediately

provide adequate credit monitoring to all Class Members.

                                     FOR A FIFTH CAUSE OF ACTION
                                           NEGLIGENCE PER SE
                                (On Behalf of Plaintiffs and All Class Members)

        151.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 98, above

as if fully set forth herein.

        152.    Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45), Defendant had a

duty to provide fair and adequate computer systems and data security practices to safeguard

Plaintiffs’ and Class Members’ Private Information.

        153.    Pursuant to HIPAA (42 U.S.C. § 1302d, et seq.), Defendant had a duty to

implement reasonable safeguards to protect Plaintiffs’ and Class Members’ Private Information.

        154.    Pursuant to HIPAA, Defendant had a duty to render the electronic PHI it

maintained unusable, unreadable, or indecipherable to unauthorized individuals, as specified in

the HIPAA Security Rule by “the use of an algorithmic process to transform data into a form in

which there is a low probability of assigning meaning without use of a confidential process or

key” (45 CFR 164.304 definition of encryption).

        155.    Pursuant to the Gramm-Leach-Bliley Act (15 U.S.C. § 6801), Defendant had a

duty to protect the security and confidentiality of Plaintiffs’ and Class Members’ Private

Information.

        156.    Defendant breached its duties to Plaintiffs and Class Members under the Federal

Trade Commission Act, HIPAA, and the Gramm-Leach-Bliley Act by failing to provide fair,



                                                  35
     2:20-cv-00208-RMG             Date Filed 01/21/20    Entry Number 1      Page 36 of 43




reasonable, or adequate computer systems and data security practices to safeguard Plaintiffs’ and

Class Members’ Private Information.

        157.    Defendant’s failure to comply with applicable laws and regulations constitutes

negligence per se.

        158.    But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiffs

and Class Members, Plaintiffs and Class Members would not have been injured.

        159.    The injury and harm suffered by Plaintiffs and Class Members was the reasonably

foreseeable result of Defendant’s breach of its duties. Defendant knew or should have known

that it was failing to meet its duties, and that Defendant’s breach would cause Plaintiffs and

Class Members to experience the foreseeable harms associated with the exposure of their Private

Information.

        160.    As a direct and proximate result of Defendant’s negligent conduct, Plaintiffs and

Class Members have suffered injury and are entitled to compensatory, consequential, and

punitive damages in an amount to be proven at trial.

                                    FOR A SIXTH CAUSE OF ACTION
                                     BREACH OF FIDUCIARY DUTY
                                (On Behalf of Plaintiffs and All Class Members)

        161.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 98, above

as if fully set forth herein.

        162.    In light of the special relationship between Defendant and Plaintiffs and Class

Members, whereby Defendant became entrusted with, and the guardian of Plaintiffs’ and Class

Members’ Private Information, Defendant became a fiduciary by its undertaking and

guardianship of the Private Information, to act primarily for the benefit of its patients, including

Plaintiffs and Class Members, (1) for the safeguarding of Plaintiffs’ and Class Members’ Private



                                                  36
     2:20-cv-00208-RMG            Date Filed 01/21/20   Entry Number 1      Page 37 of 43




Information; (2) to timely notify Plaintiffs and Class Members of a ransomware attack and/or

data breach and disclosure; and (3) maintain complete and accurate records of what patient

information (and where) Defendant did and does store.

       163.    Defendant has a fiduciary duty to act for the benefit of Plaintiffs and Class

Members upon matters within the scope of its patients’ relationship, in particular, to keep secure

the Private Information of its patients.

       164.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

to diligently discovery, investigate, and give notice of the Ransomware Attack in a reasonable

and practicable period of time.

       165.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by failing

to encrypt and otherwise protect the integrity of the systems containing Plaintiffs’ and Class

Members’ Private Information.

       166.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to timely notify and/or warn Plaintiffs and Class Members of the Ransomware Attack.

       167.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to ensure the confidentiality and integrity of electronic PHI Defendant created, received,

maintained, and transmitted, in violation of 45 C.F.R. § 164.306(a)(1).

       168.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to implement technical policies and procedures for electronic information systems that

maintain electronic PHI to allow access only to those persons or software programs that have

been granted access rights in violation of 45 C.F.R. § 164.312(a)(1).




                                                37
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1        Page 38 of 43




       169.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to implement policies and procedures to prevent, detect, contain, and correct security

violations, in violation of 45 C.F.R. § 164.308(a)(1).

       170.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to identify and respond to suspected or known security incidents and to mitigate, to the

extent practicable, harmful effects of security incidents that are known to the covered entity in

violation of 45 C.F.R. § 164.308(a)(6)(ii).

       171.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to protect against any reasonably anticipated threats or hazards to the security or integrity

of electronic PHI in violation of 45 C.F.R. § 164.306(a)(2).

       172.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to protect against any reasonably anticipated uses or disclosures of electronic PHI that are

not permitted under the privacy rules regarding individually identifiable health information in

violation of 45 C.F.R. § 164.306(a)(3).

       173.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to ensure compliance with the HIPAA security standard rules by its workforce in

violation of 45 C.F.R. § 164.306(a)(94).

       174.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

impermissibly and improperly using and disclosing PHI that is and remains accessible to

unauthorized persons in violation of 45 C.F.R. § 164.502, et seq.

       175.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to effectively train all members of its workforce (including independent contractors) on

the policies and procedures with respect to PHI as necessary and appropriate for the members of



                                                 38
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1        Page 39 of 43




its workforce to carry out their functions and to maintain security of PHI in violation of 45

C.F.R. § 164.530(b) and 45 C.F.R. § 164.308(a)(5).

       176.    Defendant breached its fiduciary duties owed to Plaintiffs and Class Members by

failing to design, implement, and enforce policies and procedures establishing physical and

administrative safeguards to reasonably safeguard PHI, in compliance with 45 C.F.R. §

164.530(c).

       177.    Defendant breached its fiduciary duties to Plaintiffs and Class Members by

otherwise failing to safeguard Plaintiffs’ and Class Members’ Private Information.

       178.    As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

Plaintiffs and Class Members have suffered and will suffer injury, including but not limited to:

(i) actual disruption of ongoing medical care and treatment; (ii) actual identity theft; (iii) the

compromise, publication, and/or theft of their Private Information; (iv) out-of-pocket expenses

associated with the prevention, detection, and recovery from identity theft and/or unauthorized

use of their Private Information; (v) lost opportunity costs associated with effort expended and

the loss of productivity addressing and attempting to mitigate the actual and future consequences

of the Ransomware Attack, including but not limited to efforts spent researching how to prevent,

detect, contest, and recover from identity theft; (vi) the continued risk to their Private

Information, which remains in Defendant’s possession and is subject to further unauthorized

disclosures so long as Defendant fails to undertake appropriate and adequate measures to protect

the Private Information in its continued possession; (vii) future costs in terms of time, effort, and

money that will be expended as result of the Ransomware Attack for the remainder of the lives

of Plaintiffs and Class Members; and (viii) the diminished value of Defendant’s services they

received.



                                                 39
     2:20-cv-00208-RMG          Date Filed 01/21/20    Entry Number 1        Page 40 of 43




        179.    As a direct and proximate result of Defendant’s breaches of its fiduciary duties,

Plaintiffs and Class Members have suffered and will continue to suffer other forms of injury

and/or harm, and other economic and non-economic losses.

                               FOR A SEVENTH CAUSE OF ACTION
                         VIOLATION OF STATE DATA BREACH STATUTES
                            (On Behalf of Plaintiffs and All Class Members)

        180.    Plaintiffs re-allege and incorporate by reference Paragraphs 1 through 98 above,

as if fully set forth herein.

        181.    Defendant owns, licenses and/or maintains computerized data that includes

Plaintiffs’ and Class Members’ Private Information.

        182.    Defendant’s conduct, as alleged above, violated the data breach statutes of South

Carolina, including, S.C. Code § 1-11-490 (2008) and/or S.C. Code § 39-1-90 (2009) (the “State

Data Breach Acts”).

        183.    Defendant was required, but failed, to implement and maintain reasonable

security procedures and practices appropriate to the nature and scope of the information

compromised in the cyber security incident described herein.

        184.    The Ransomware Attack constituted a “breach of the security system” within the

meaning of the State Data Breach Acts.

        185.    The information compromised in the Ransomware Attack constituted “personal

identifying information” within the meaning of the State Data Breach Acts.

        186.    The State Data Breach Acts require disclosure of data breaches “in the most

expedient time possible and without unreasonable delay….”




                                               40
     2:20-cv-00208-RMG          Date Filed 01/21/20      Entry Number 1        Page 41 of 43




       187.    Defendant violated the State Data Breach Acts by unreasonably delaying

disclosure of the Ransomware Attack to Plaintiffs and other Class Members, whose Private

Information was, or was reasonably believed to have been, acquired by an unauthorized person.

       188.    Upon information and belief, no law enforcement agency instructed Defendant

that notification to Plaintiffs and Class Members would impede a criminal investigation.

       189.    As a result of Defendant’s violation of the State Data Breach Acts, Plaintiffs and

Class Members incurred damages as alleged herein.

       190.    Plaintiffs, individually and on behalf of the Class, seek all remedies available

under the State Data Breach Acts, including, but not limited to: (a) actual damages suffered by

Class Members as alleged above; (b) statutory damages for Defendant’s willful, intentional,

and/or reckless conduct; (c) equitable relief; and (d) reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment as follows:

           a) For an Order certifying this action as a class action and appointing Plaintiffs and

               their Counsel to represent the Class;

           b) For equitable relief enjoining Defendant from engaging in the wrongful conduct

               complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and

               Class Members’ Private Information, and from refusing to issue prompt, complete

               and accurate disclosures to Plaintiffs and Class Members;

           c) For equitable relief compelling Defendant to utilize appropriate methods and

               policies with respect to consumer data collection, storage, and safety, and to

               disclose with specificity the type of PII and PHI compromised during the

               Ransomware Attack;



                                                 41
2:20-cv-00208-RMG      Date Filed 01/21/20        Entry Number 1          Page 42 of 43




    d) For equitable relief requiring restitution and disgorgement of the revenues

       wrongfully retained as a result of Defendant’s wrongful conduct;

    e) Ordering Defendant to pay for not less than three years of credit monitoring

       services for Plaintiffs and the Class;

    f) For an award of actual damages, compensatory damages, statutory damages, and

       statutory penalties, in an amount to be determined, as allowable by law;

    g) For an award of punitive damages, as allowable by law;

    h) For an award of attorneys’ fees and costs, and any other expense, including expert

       witness fees;

    i) Pre- and post-judgment interest on any amounts awarded; and

    j) Such other and further relief as this court may deem just and proper.

                            JURY TRIAL DEMAND

               Plaintiffs demand a jury trial on all issues so triable.




                                         42
   2:20-cv-00208-RMG      Date Filed 01/21/20     Entry Number 1       Page 43 of 43




Dated: January 21, 2020                         Respectfully submitted,

                                                /s/Harper Todd Segui
                                                WHITFIELD BRYSON & MASON LLP
                                                Harper Todd Segui
                                                Federal ID No. 10841
                                                PO Box 1483
                                                Mount Pleasant, SC 29465
                                                900-600-5000
                                                Fax: 900-600-5035
                                                Email: harper@wbmllp.com


                                                WHITFIELD BRYSON & MASON LLP
                                                Gary E. Mason (pro hac vice forthcoming)
                                                David K. Lietz (pro hac vice forthcoming)
                                                5101 Wisconsin Ave., NW, Ste. 305
                                                Washington, DC 20016
                                                Phone: 202.640.1160
                                                Fax: 202.429.2294
                                                gmason@wbmllp.com
                                                dlietz@wbmllp.com

                                                KOZONIS & KLINGER, LTD.
                                                Gary M. Klinger (pro hac vice forthcoming)
                                                227 W. Monroe Street, Suite 2100
                                                Chicago, Illinois 60630
                                                Phone: 312.283.3814
                                                Fax: 773.496.8617
                                                gklinger@kozonislaw.com

                                                Attorneys for Plaintiffs and Putative Class
                                                the Proposed Class




                                        43
